DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments submitted on  7/27/2022 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A line source lighting system, comprising: a lamp holder (100); a printed circuit board (200), disposed on the lamp holder (100); a plurality of point light sources (300), disposed spaced apart from each other along a lengthwise direction of the lamp holder (100) on a light source mounting surface of the printed circuit board (200) and; a strip-shaped convex lens array (500) placed on top of the plurality of point light sources (300) and arranged along the lengthwise direction of the lamp holder (100) for converting each point light source (300) into a plurality of continuous sub- point light sources, the sub-point light sources converted by the adjacent point light source (300) are connected or coincident; and at least one lens (400) , disposed on the lamp holder (100) and located in a light-emitting direction of the point light source (300) for adjusting light distribution of the point light source (300) on a plane perpendicular to the lengthwise direction of the lamp holder wherein the strip-shaped convex lens array (500) is located between the lens (400) and the printed circuit board (200).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        002